t c memo united_states tax_court david de haas petitioner v commissioner of internal revenue respondent docket no 12330-07l filed date david de haas pro_se fred e green jr for respondent memorandum opinion gale judge this case is before the court on respondent’s motion to dismiss for lack of prosecution background petitioner seeks review under sec_6330 d of respondent’s determination to proceed with a levy to collect unpaid income taxes for petitioner’ sec_2002 and taxable years petitioner resided in nevada when the petition was filed respondent’s determination was contained in a notice_of_determination concerning collection action s under sec_6320 and or issued after petitioner requested a hearing concerning the proposed levy a notice setting case for trial setting the trial in this case for date was served on petitioner on date this notice stated the parties are hereby notified that the above-entitled case is set for trial at the trial session beginning on date the calendar for that session will be called pincite a m on that date and both parties are expected to be present at that time and be prepared to try the case your failure to appear may result in dismissal of the case and entry of decision against you your attention is called to the court’s requirement that the parties before trial must agree in writing to all facts and documents about which there should be no disagreement therefore the parties should contact each other promptly and cooperate fully so that the necessary steps can be taken to comply with this requirement your failure to cooperate may also result in dismissal of the case and entry of judgment against you 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the notice setting case for trial was accompanied by a standing_pretrial_order which likewise ordered the parties to stipulate facts to the maximum extent possible ordered the parties to submit pretrial memoranda not less than days before the first day of the trial session and warned that an unexcused failure to comply with the standing_pretrial_order might result in sanctions including dismissal on date the court received a document from petitioner styled as a motion to set_aside trial date in which petitioner contended that a trial was unnecessary because the court’s review of his case was confined to what took place during his administrative hearing the motion accordingly requested that the court set a briefing schedule by order dated date the court denied petitioner’s motion the order advised petitioner that the parties’ pleadings set forth differing views of what occurred in connection with petitioner’s hearing and that a trial would give each party the opportunity to offer evidence to support his version of the hearing the order further directed petitioner to rule which would provide a means for disposing of the case without trial if the parties were to stipulate regarding the contents of the administrative file the order again cautioned petitioner that his failure to appear at trial could result in dismissal of the case and entry of judgment against him finally the order advised petitioner that a written_statement pursuant to rule c may not be submitted in lieu of appearing for trial on date days before the scheduled trial the court received a document from petitioner styled as a statement under rule c that was in lieu of attending the trial date when this case was called for trial on date there was no appearance by or on behalf of petitioner respondent thereupon filed a motion to dismiss for lack of prosecution attached to which was a copy of the notice_of_determination issued to petitioner petitioner was subsequently granted leave to file an objection to respondent’s motion discussion the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute his case failure to comply with the rules of this court or any order of the court or for any cause which the court deems sufficient rule b 829_f2d_828 9th cir affg tcmemo_1986_223 696_f2d_1234 9th cir affg 76_tc_1027 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim rule a 82_tc_413 affd without published opinion 772_f2d_910 9th cir petitioner has failed properly to prosecute this case in the motion to dismiss respondent’s counsel contends that he received no communication from petitioner with respect to any aspects of the tax_court proceeding even though respondent’s counsel made several attempts to contact petitioner in his objection to the motion to dismiss petitioner does not deny this claim he simply ignores it we take it as established for purposes of respondent’s motion petitioner was aware that this case had been set for trial as evidenced by his motion to set_aside trial date which refers to the date trial date in his motion to set_aside trial date his purported rule c statement and in his objection to respondent’s motion to dismiss petitioner citing 439_f3d_455 8th cir revg 123_tc_85 contends that a trial is unnecessary because the court may consider only the administrative record--that is the matters raised and considered at his administrative hearing however even where the tax_court is confined to a review of the record compiled in a sec_6330 hearing a trial is often appropriate to allow the reviewing court to receive evidence concerning what happened during the agency proceedings id pincite here the pleadings of the parties differ with respect to what occurred at the hearing yet in addition to failing to appear for trial petitioner also failed to stipulate concerning the contents of the administrative record the court is thus left with no means of resolving the parties’ competing versions thereof we are also satisfied that petitioner was on fair notice that he was required to appear for trial and that a statement under rule c was not an acceptable substitute for his appearance this court has held that a statement under rule c is not an acceptable substitute for an appearance at trial in a sec_6330 proceeding see klootwyk v commissioner tcmemo_2008_214 and petitioner was so advised in the court’s order of date petitioner disregarded the court’s warning that a statement under rule c would not relieve him of his obligation to appear disregarded the order that he engage in an effort to stipulate disregarded his obligation to submit a pretrial memorandum and disregarded his obligation to cooperate with respondent to prepare the case for trial we accordingly conclude that petitioner has failed to properly prosecute this case all of the material allegations set forth in the amended petition in support of assignments of error have been denied in respondent’s answer and respondent has not conceded any error assigned in the amended petition the notice_of_determination submitted by respondent contains a verification that the requirements of any applicable law or administrative procedure were met addresses the issues raised by petitioner and concludes that the proposed levy balances the need for efficient collection with the concern that any collection action be no more intrusive than necessary we therefore conclude that dismissal under rule b is warranted and respondent is entitled to a decision in his favor accordingly respondent may proceed with the proposed levy to collect petitioner’s outstanding and income_tax liabilities to reflect the foregoing an appropriate order and decision will be entered
